 
 
I 
108th CONGRESS 2d Session 
H. R. 5084 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Ms. Solis introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the Secretary of Education to make formula grants to States to ensure that families have access to high-quality, voluntary preschool education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Smart from the Start Preschool Education for America Act of 2004. 
2.Formula grants to states for preschool education 
(a)PurposeThe purpose of this Act is to help America's families obtain high-quality, voluntary preschool education, thereby providing to each child the best possible start in life and an equal opportunity to succeed. 
(b)GrantsFor the activities described in subsection (c), the Secretary of Education, in consultation with the Secretary of Health and Human Services, shall make a grant each fiscal year to each State that submits an application in accordance with subsection (e). 
(c)Authorized activitiesA funding agreement for a grant under this Act is that the State involved will expend the grant only for providing families in the State with access to high-quality, voluntary preschool education. 
(d)Program quality standards 
(1)In generalA funding agreement for a grant under this Act is that the State involved will meet or exceed the requirements of each of the program quality standards described in paragraph (2). 
(2)StandardsFor purposes of this Act, the Secretary shall develop program quality standards based on the recommendations of an independent panel of experts convened by the National Academy of Sciences.  
(e)ApplicationA grant application is in accordance with this Act if the application— 
(1)includes each funding agreement described in this Act; 
(2)with respect to such agreements, provides assurances of compliance satisfactory to the Secretary; and 
(3)is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this Act. 
(f)Determination of amount of grants 
(1)Amounts reserved 
(A)Territories and possessionsThe Secretary shall reserve not to exceed one half of 1 percent of the amount appropriated to carry out this Act in each fiscal year for payments to the outlying areas to be allotted in accordance with their respective needs. 
(B)Indian tribesThe Secretary shall reserve not less than 1 percent, and not more than 2 percent, of the amount appropriated to carry out this Act in each fiscal year for payments to Indian tribes and tribal organizations with applications approved under this section. 
(2)State allotment 
(A)In generalFrom the amounts appropriated to carry out this Act for each fiscal year remaining after reservations under paragraph (1), the Secretary shall allot to each State (except those described in paragraph (1)) an amount equal to the sum of— 
(i)an amount that bears the same ratio to 50 percent of such remainder as the product of the young child factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States; and 
(ii)an amount that bears the same ratio to 50 percent of such remainder as the product of the school lunch factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States. 
(B)Young child factorThe term young child factor means the ratio of the number of children in the State under 5 years of age to the number of such children in all States as provided by the most recent annual estimates of population in the States by the Census Bureau of the Department of Commerce. 
(C)School lunch factorThe term school lunch factor means the ratio of the number of children in the State who are receiving free or reduced price lunches under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to the number of such children in all the States as determined annually by the Department of Agriculture. 
(D)Allotment percentage 
(i)In generalThe allotment percentage for a State is determined by dividing the per capita income of all individuals in the United States, by the per capita income of all individuals in the State. 
(ii)LimitationIf an allotment percentage determined under clause (i)— 
(I)exceeds 1.2 percent, then the allotment percentage of that State shall be considered to be 1.2 percent; and 
(II)is less than 0.8 percent, then the allotment percentage of the State shall be considered to be 0.8 percent. 
(iii)Per capita incomeFor purposes of clause (i), per capita income shall be— 
(I)determined at 2-year intervals; 
(II)applied for the 2-year period beginning on October 1 of the first fiscal year beginning on the date such determination is made; and 
(III)equal to the average of the annual per capita incomes for the most recent period of 3 consecutive years for which satisfactory data are available from the Department of Commerce at the time such determination is made. 
(g)DefinitionsIn this Act: 
(1)The term Indian tribe has the meaning given to such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(2)The term outlying area includes— 
(A)American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands; and 
(B)the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau until an agreement for the extension of United States education assistance under the Compact of Free Association for each of the freely associated states becomes effective after the date of the enactment of this Act. 
(3)The term Secretary means the Secretary of Education.  
(4)Subject to subsection (f)(2)(A), the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, each of the outlying areas, and any Indian tribe or tribal organization. 
(5)The term tribal organization— 
(A)has the meaning given to such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); and 
(B)includes a Native Hawaiian Organization, as defined in section 7207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517), and a private nonprofit organization established for the purpose of serving youth who are Indians or Native Hawaiians. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $5,000,000,000 for the period of fiscal years 2005 through 2009. 
 
